720 S.E.2d 683 (2012)
STATE of North Carolina
v.
Roshun Kent'e PITTMAN.
No. 509A11.
Supreme Court of North Carolina.
January 26, 2012.
Sue Genrich Berry, Wilmington, for Pittman, Roshun Kent'e.
Anne J. Brown, Special Deputy Attorney General, for State of North Carolina.
Howard S. Boney, Jr., District Attorney, for State of North Carolina.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant on the 22nd of November 2011 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is

*684 "Dismissed ex Mero Motu by order of the Court in conference, this the 26th of January 2012."